In a representative action brought to recover the value of the good will and trade names of a dissolved corporation, alleged to have been wrongfully appropriated by its officers and directors in a conspiracy with others, order modified by striking out the first, third and fourth ordering paragraphs, and by striking from the second ordering paragraph the words “ causes of action numbered ‘ Fourth,’ ‘ Fifth,’ ‘ Sixth ’ and ‘ Seventh ’ of ” and the words “ and it is further.” As thus modified, the order, in so far as appealed from, is affirmed, with twenty dollars costs and disbursements to appellant, with *986leave to defendants to answer within ten days from the entry of the order hereon. The first cause of action sufficiently alleges a wrongful conspiracy by the defendants to misappropriate the good will and trade names of the corporation. (Godley v. Crandall & Codley Co., 212 N. Y. 121.) The second and third causes of action are sufficient under subdivision 2 of section 60 of the General Corporation Law. Lazansky» P. J., Carswell, Adel, Taylor and Close, JJ., concur.